Citation Nr: 1826862	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to an effective date prior to August 3, 1989, for the grant of service connection for schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Winston-Salem, North Carolina has current jurisdiction.

By way of history, the Veteran filed a claim for a nervous condition in October 1973 which was denied in a November 1973 rating decision.  The Veteran again submitted his claim of entitlement to service connection for schizophrenia in February 1980 and was denied service connection again in July 1980.  The Veteran submitted a timely notice of disagreement (NOD) and was issued a statement of the case (SOC) in October 1980.  The Veteran perfected his appeal to the Board.  The Veteran's claim was readjudicated by the RO before finally reaching the Board initially in May 1983.

In May 1983, the Board denied service connection for a psychiatric disease.  The Veteran submitted a motion for reconsideration and the Board denied the Veteran's claim in January 1984.  In October 1985, the Veteran filed to reopen his claim.  The RO denied the Veteran's claim on the lack of sufficient new and material evidence needed to reopen the claim.  The Veteran perfected his appeal as to this issue and the Board denied the Veteran's claim to reopen in September 1987.  In August 1989, the Veteran filed again to reopen his service connection claim for a nervous condition.  The Veteran's claim was denied by the RO, and then by the Board in February 1991.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to an August 1993Order, the Court vacated and remanded the issue of service connection for a psychiatric disorder.  In February 1994, the Board remanded the Veteran's claim for additional development.  The claim was subsequently denied by the RO and the Veteran perfected an appeal to the Board.  In February 1996, the Board reopened the Veteran's claim for service connection for a psychiatric disorder and granted service connection for schizophrenia.  In a March 1996 rating decision the RO assigned a 100 percent rating for the Veteran schizophrenia claim effective August 3, 1989.  The Veteran submitted a NOD with the effective date assigned.  The RO denied the Veteran's claim for an earlier effective date and the Veteran perfected an appeal to the Board.  In February 2000, the Board denied the Veteran's claim for an earlier effective date.  The Veteran submitted a NOD with the Board decision which was determined by CAVC to be untimely and did not purport to be a motion for reconsideration.  In November 2001, the Veteran filed to reopen his claim for an earlier effective date, denial of which was appealed to the Board in September 2004.  In that decision the Board denied the Veteran's claim for lack of new and material evidence needed to reopen the claim.  The Veteran appealed the Board decision based on clear and unmistakable error (CUE).  In June 2005 the Board denied the Veteran's CUE motion.  In July 2007 the Veteran filed to reopen his claim for an earlier effective date.  The claim is back before the Board from an appeal of an October 2013 rating decision.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.


FINDING OF FACT

The February 2000 Board denial of entitlement to an effective date earlier than August 3, 1989 for the award of service connection for schizophrenia is final.


CONCLUSION OF LAW

The current claim for an effective date earlier than August 3, 1989, for the grant of service connection for schizophrenia is an impermissible freestanding claim after a Board denial.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. 
 § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Generally, a claim that has been previously denied in a final decision may be reopened upon receipt of new and material evidence, as explained above.  Claims for an earlier effective date, however, can only be brought within the appeal period from the original decision that assigned the effective date in dispute.  Otherwise, once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  Here, the Board notes that the Veteran did bring a claim for an earlier effective date for the grant of service connection for schizophrenia within the appeal period of the original March 1996 rating decision; however, the Board denied the claim in February 2000 and the Veteran failed to appeal.  As there can be no freestanding claims for an earlier effective date when such a freestanding claim is raised the appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date vitiates the rule of finality and is not allowed).  Therefore, the Veteran's claim for an effective date prior to August 3, 1989, for the grant of service connection for schizophrenia is dismissed.


ORDER

The appeal for an earlier effective date prior to August 3, 1989, for the grant of service connection for schizophrenia paranoid type is dismissed.






____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


